        Case 2:19-cr-00284-JAK Document 19 Filed 04/18/19 Page 1 of 1 Page ID #:27

      Date Approved:~l~ ~~                      Extension: ~ ~~
                                                                                                                     ''fit ~ ~8 219
          ❑ PSA 0         (Jor +ndte!l wi es~s o ) !q A[!SA
                                                                                                                                   ~^        r
                                                                                                                                 t ~'w       ~   ~' ~
      Signature•


                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DtSTRiCT OF CALIFORNIA'
      UNITED STATES OFAMERICA                                                       CAs~ NUMBER
                                                                  Pi,A1NTIFF,                       y q`~
                                         v.                                                        r r               ~- % ~6                     -~
         ~;~-~v`~-      ~~;~.~; d~                                              I    AFFIDAVIT OF SURETY(N4 JUSTr~k'ICATION)



      !,the undersigned surety,state on oath that 1 permanently reside within thejurisdiction ofthe
                                                                                                    United Sfa~es District Court
   for the Central District ofCalifornia at the address indicated below or in (City, State):


      1 further state thatI understand the provisions ofthe bond executed by the above-
                                                                                         named defendantfor wHich this affidavit
  supports,and 1 agree fo be bound as a condition ofthis bond by the provisions
                                                                                   ofLocal Criminal Rule 46-6 ~s set forth at the
  bottom ofthis document and farther acknowledge and agree that I and my persona
                                                                                       l representatives are boufid as a condition
  ofthis bond,jointly and severally with the defendant and other suretie
                                                                           s, to pay to the.United~States of Art~erica the sum of
  $ .~G~ O ac,:                in tha event hat the bond is forfeited.
     I further understand that it is my obligation to. inform the Court and .counse
                                                                                    l of arty change in residence address Qr..
  employment ofthe defendant immediately upon becoming aware of
                                                                     such fact.                             ~
      ~I further agree and understand that, unless otherwise ordered.. by
                                                                          the Court,the bond for which this affidavit supports is
  a continuing bond(including any proceeding on appeal or review)
                                                                      which shall continue in full force and effect until such time
  as the undersigned is duly exonerated 6y Order ofthe Court.

      I sieclare under the penalty ofperjury that the foregoing is true
                                                                                      and correct. Executed on this ~. ~ ~                              day of

         ~~1 k                   ~ ~~S~z.s                                                                                I'
                                                                                        X.XX-XX- ~~ ~~                    ~
      Name of Surety
                                                                                    Social Security Numbex ofSurety (Last 4digits only)

      Signature ofSurety
                                                                                    Address of. Surety                                   ~

     Relationship ofSurety
                                                                                    City, State, Zip Code
                                                                 ~~                                                                   i
Local Crlmtnn!Rule 4b-6
     Bond- Su~uruary Adjudicption oj06ltgaJion
fI bond or undertaking presentedforfiling shall contain
                                                            consent ofthe princfpa!and surety that,!n cdse ofdefaull or
princlvct!o►'surety, the Court, upon !en (10) days ~rotice,                                                                  conlumaay on the part of[he
                                                            quay 'ender aJudg»rent sr~iiu~tarf%y !n accordance-with [he
wrlt of execu[!ai upo~r such judgment. An lnden~nrtee or party                                                          obllgatlon unc{er~aken and Pssue a
                                                                  in inleres~ seeking a judgnren~ on rr bond or undertaking sha!! c~ceed
Sunrn~aty Ac~udicat/on ofObllga[ion andh7~ecu[ion. Service                                                                         pr       by Motion for
                                                               rimy be made on a corporate surely asprovlded~n 3/ U.S.C, f 9306.E




CR-04 (02/09) .                                     AFFIDAVIT OF SURETY (iV0 JUSTIFICATION)                     ~-
